Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-16 in the reply filed on 8/31/2021 is acknowledged. Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0250222A1; hereinafter Wu) in view of Jeong et al. (US 2017/0244031 A1; hereinafter Jeong).
Regarding Claim 1, Wu (Fig.25) discloses a semiconductor device comprising: 
a base structure comprising a semiconductor substrate (200; [0075]); 
a first conductive structure (215a/227; [0166], [0168]) disposed on the base structure, and extending in a first direction, the first conductive structure comprising lower layers (215a/227), and at least one among the lower layers comprising carbon ([0039]-[0040]); 

an intermediate conductive pattern (247; [0170]) disposed on the data storage pattern (237), and comprising intermediate layer (247), at least one among the intermediate layers comprising carbon ([0052] discloses that the intermediate layer comprises carbon); 
a switching pattern (254; [0133]) disposed on the intermediate conductive pattern (247); 
a switching upper electrode pattern (262; [0133]) disposed on the switching pattern (254); 
a second conductive structure (287; [0131]) disposed on the switching upper electrode pattern (262), and extending in a second direction intersecting the first direction; and 
a hole spacer (249a; [0168]) disposed on a side surface of the data storage pattern (237), wherein the side surface of the data storage pattern (side surface of 237) is disposed on an entirety of a side surface of the hole spacer (side surface of 249a). 
Wu does not particularly disclose the intermediate layer to have multiple layers and also does not particularly disclose that the switching upper electrode comprises carbon.
Jeong (Fig.5) discloses in a related art a memory device comprising an intermediate conductive pattern (315’; [0088]) which has multiple layers (135e, 135h; [0088]) and also teaches that the upper electrode (139; [0070]) can comprise carbon material.

Regarding Claim 11, Wu in view of Jeong as applied in claim 1, Wu (Fig.48) discloses wherein the switching upper electrode pattern comprises: a first upper electrode layer (655; [0253]) comprising carbon; and a second upper electrode layer (675; [0277]) disposed on the first upper electrode layer.  
Regarding Claim 12,Wu (Fig.25) discloses a semiconductor device comprising: 
a base structure comprising a semiconductor substrate (200); 
a first conductive structure (215a/227) disposed on the base structure, and extending in a first direction, the first conductive structure comprising lower layers, and at least one among the lower layers comprising carbon; 
a data storage pattern (237) disposed on the first conductive structure (215a/227); 
an intermediate conductive pattern (247) disposed on the data storage pattern, and comprising intermediate layer, at least one among the intermediate layers comprising carbon; 
a switching pattern (254) disposed on the intermediate conductive pattern (247); 
a switching upper electrode pattern (262) disposed on the switching pattern; and 
a second conductive structure (287) disposed on the switching upper electrode pattern (262), and extending in a second direction intersecting the first direction.


Jeong (Fig.5) discloses in a related art a memory device comprising an intermediate conductive pattern (315’; [0088]) which has multiple layers (135e, 135h; [0088]) and also teaches that the upper electrode (139; [0070]) can comprise carbon material, and it also discloses that a width of the at least one among the intermediate layers (width of 135’) comprising carbon is greater than a width of the switching upper electrode pattern (width of 139; see Fig.5).  
Therefore it would have been obvious in the art before the filling of the application to use multiple layers of intermediate conductive pattern instead of one as taught by Jeong and also use carbon material for upper electrode since this structure blocks the transfer of heat (Jeong [0088]-[0093]). 
Regarding Claim 13, Wu in view of Jeong as applied in claim 12, wherein, in the second direction, Wu ([0009], [0041]) a width of the at least one among the lower layers comprising carbon is less than the width of the at least one among the intermediate layers comprising carbon, and is less than the width of the switching upper electrode pattern.  

s 2-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jeon in further view of Moon (US 2018/0040809 A1; hereinafter Moon).
Regarding Claim 2, Wu in view of Jeong as applied in claim 1, does not particularly disclose wherein a bottom surface of the hole spacer is higher than a bottom surface of the data storage pattern.  
Moon (fig.6D) in a related art discloses a memory device that comprises data storage pattern (622B, 623A, 624A; [0128]) and a hole spacer (640B, 650A; [0128]) on the storage pattern and it also shows wherein a bottom surface of the hole spacer (640B/650A) is higher than a bottom surface of the data storage pattern (bottom surface of 622B/623A/624A stack).
Therefore it would have been obvious in the art before the filling of the application to have the a bottom surface of the hole spacer higher than a bottom surface of the data storage pattern since this structure make it possible to reduce or prevent deterioration of characteristics of the device (Moon [0130]).
Regarding Claim 3, Wu in view of Jeong as applied in claim 1, Wu in view of Jeong does not particularly disclose a buffer layer disposed on a portion of the first conductive structure on which the data storage pattern is not disposed.  
Moon (Fig.6D) discloses a buffer layer (660A; [0128]) disposed on a portion of the first conductive structure (721; [0132]) on which the data storage pattern (622B/623A/624A stack) is not disposed.
make it possible to reduce or prevent deterioration of characteristics of the device (Moon [0130]).

Regarding Claim 4, Wu in view of Jeong in view of Moon as applied in claim 3, Moon (Fig.6C/D) discloses wherein the hole spacer (660A) penetrates into a top surface of the buffer layer (650A/640B), and wherein a bottom surface of the hole spacer (bottom surface of 650A/640B) is lower than the top surface of the buffer layer (top of 660 or 660A).  
Regarding Claim 5, Wu in view of Jeong in view of Moon as applied in claim 3, Moon (Fig.2C) discloses further comprising an interlayer insulating layer (250) disposed on the buffer layer (240 is a multi layer that is disclosed in Fig.6D), 25wherein the hole spacer (part of 240 that is disclosed in Fig.6D) is interposed between a side surface of the interlayer insulating layer (250) and the side surface of the data storage pattern (622B/623A/624A stack).  
Regarding Claim 6, Wu in view of Jeong in view of Moon as applied in claim 5, Moon ([0073]) discloses further comprising a planarization-stop layer interposed between the buffer layer and the interlayer insulating layer, wherein the hole spacer is interposed between a side surface of the planarization-stop layer and the side surface of the data storage pattern ([0073] discloses that although not shown there is a planarization-stop layer interposed).  
Regarding Claim 7, Wu in view of Jeong in view of Moon as applied in claim 5, Moon ([0073]) discloses comprising an etch-stop layer disposed on the interlayer insulating layer, wherein the hole spacer is interposed between a side surface of the etch-stop layer and the side surface of the data storage pattern ([0073] discloses that although not shown there is a etch-stop layer interposed).  
Regarding Claim 8, Wu in view of Jeong in view of Moon as applied in claim 7, Moon ([0069]) discloses comprising a planarization-stop layer interposed between the etch-stop layer and the intermediate conductive pattern, wherein the hole spacer is interposed between a side surface of the planarization-stop layer and the side surface of the data storage pattern.  
Regarding Claim 9, Wu in view of Jeong in view of Moon as applied in claim 8, Moon ([0069]-[0073]) discloses wherein the data storage pattern (622B/623A/624A stack) extends upwardly, penetrates through the etch-stop layer and the planarization-stop layer, and physically contacts the intermediate conductive pattern (225A).  
	Regarding Claim 10, Wu in view of Jeong as applied in claim 1, Wu in view of Jeong do not particularly disclose wherein the data storage pattern further comprises a portion extending between a bottom surface of the hole spacer and a top surface of the first conductive structure.  
Moon (Fig.6D) in a related art discloses wherein the data storage pattern (622B/623A/624A stack) further comprises a portion extending between a bottom surface of the hole spacer (bottom of 640B/650A) and a top surface of the first conductive structure (621A).  
make it possible to reduce or prevent deterioration of characteristics of the device (Moon [0130]).

Regarding Claim 14, Wu in view of Jeong as applied in claim 12, further comprising a hole spacer (249a) disposed on a side surface of the data storage pattern (237)
Wu in view of Jeong does not particularly disclose wherein a bottom surface of the hole spacer is higher than a bottom surface of the data storage pattern. 
Moon (fig.6D) in a related art discloses a memory device that comprises data storage pattern (622B, 623A, 624A; [0128]) and a hole spacer (640B, 650A; [0128]) on the storage pattern and it also shows wherein a bottom surface of the hole spacer (640B/650A) is higher than a bottom surface of the data storage pattern (bottom surface of 622B/623A/624A stack).
Therefore it would have been obvious in the art before the filling of the application to have the a bottom surface of the hole spacer higher than a bottom surface of the data storage pattern since this structure make it possible to reduce or prevent deterioration of characteristics of the device (Moon [0130]).
 
Regarding Claim 15, Wu in view of Jeong in view of Moon as applied in claim 14, Wu (Fig.25) discloses wherein the side surface of the data storage pattern (237) is disposed on an entirety of a side surface of the hole spacer (249a).  
Regarding Claim 16, Wu in view of Jeong in view of Moon as applied in claim 14, wherein the data storage pattern further comprises a portion extending between the bottom surface of the hole spacer and a top surface of 27the first conductive structure.
Moon (Fig.6D) in a related art discloses wherein the data storage pattern (622B/623A/624A stack) further comprises a portion extending between a bottom surface of the hole spacer (bottom of 640B/650A) and a top surface of the first conductive structure (621A).  
Therefore it would have been obvious in the art before the filling of the application to have a portion of the data storage pattern extending between a bottom surface of the hole spacer and a top surface of the first conductive structure since this structure make it possible to reduce or prevent deterioration of characteristics of the device (Moon [0130]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898                                                                                                                                                                                                        

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 30, 2021